IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30377
                         Summary Calendar



DENNIS M. SHELTON,

                                         Plaintiff-Appellee,

versus

STATE OF LOUISIANA DEP’T OF CORRECTIONS, ET AL.,

                                         Defendants,

J. MCGOVERN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 96-CV-171-A-M2
                       --------------------

                        September 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John McGovern, Classification Manager at Elayn Hunt

Correctional Center of the Louisiana Department of Corrections,

appeals the district court’s denial of his motion for summary

judgment in a 42 U.S.C. § 1983 civil rights actions filed by

Dennis M. Shelton, Louisiana prisoner # 122088.    McGovern

contends that he is entitled to qualified immunity as to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-30377
                                  -2-

Shelton’s claim that he transferred Shelton to Avoyelles

Correctional Center in Cottonport, Louisiana, in retaliation for

Shelton’s filing of several grievances and state civil actions.

We have jurisdiction to determine, as a matter of law, whether

McGovern is entitled to qualified immunity, after accepting all

of Shelton’s factual allegations as true, by determining whether

these facts show that McGovern’s conduct was objectively

reasonable under clearly established law.     See Behrens v.

Pelletier, 516 U.S. 299, 313 (1996); Colston v. Barnhart, 130
F.3d 96, 98 (5th Cir. 1997), cert. denied, 119 S. Ct. 618 (1998).

The district court did not err in holding that Shelton has

alleged a chronology of events from which retaliation may be

plausibly inferred.   See Woods v. Smith, 60 F.3d 1161, 1164 (5th

Cir. 1995).   When Shelton’s allegations are taken as true, the

facts do not show that McGovern’s conduct was objectively

reasonable under clearly established federal law.     See Behrens,
516 U.S. at 313; Colston, 130 F.3d at 98-99.

     McGovern argues that his transfer of Shelton to Avoyelles

Correctional Center was not a “retaliatory adverse act.”       Because

McGovern did not raise this claim in the district court, review

is limited to plain error.     See Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)(en banc); Robertson v.

Plano City of Tex., 70 F.3d 21, 23 (5th Cir. 1995)(citing United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc)

and Highland Ins. v. National Union Fire Ins. Co. of Pittsburgh,

27 F.3d 1027, 1031-32 (5th Cir. 1994)).     If McGovern shows clear

or obvious error that affects his substantial rights, this court
                            No. 98-30377
                                 -3-

has discretion to correct an error that seriously affects the

fairness, integrity, or public reputation of judicial

proceedings.    See Calverley, 37 F.3d at 162-64.   McGovern has not

cited any legal authority which establishes that the district

court made a clear or obvious error in holding that McGovern’s

actions may constitute a retaliatory adverse act.     We have held

that “[a]n action motivated by retaliation for the exercise of a

constitutionally protected right is actionable, even if the act,

when taken for a different reason, might have been legitimate.”

See Woods, 60 F.3d at 1165.   McGovern’s argument lacks merit.

     McGovern argues that even if his actions were adverse, he is

still entitled to summary judgment as to grievance no. HCC-94-

1452 and civil action nos. 414,832 and 420,596.     The issue of

which specific grievances and civil actions form the basis of

Shelton’s retaliation claim is a genuine issue of material fact

for trial which is not reviewable by this court at this time.

See Johnson v. Jones, 515 U.S. 304, 319-20 (1995); Lemoine v. New

Horizons Ranch & Ctr., Inc., 174 F.3d 629, 633 (5th Cir. 1999).

     McGovern argues that the district court erred in not

dismissing Shelton’s state law claims as barred by the Eleventh

Amendment.    He relies on Hughes v. Savell, 902 F.2d 376, 378 (5th

Cir. 1990).    Louisiana law does not provide indemnification for

damages which result from intentional wrongful conduct or gross

negligence of the official or employee.    See Reyes v. Sazan, 168
F.3d 158, 159-60 (5th Cir. 1999).   Shelton’s allegations raise a

fact question concerning whether McGovern acted intentionally in

transferring him to Avoyelles and whether McGovern is entitled to
                           No. 98-30377
                                -4-

indemnification.   See id. at 162-63.   Therefore, the district

court did not err in not dismissing Shelton’s state law claims as

barred by the Eleventh Amendment.

     AFFIRMED.